


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into, effective
as of January 1, 2015, by and between National Rural Utilities Cooperative
Finance Corporation, a District of Columbia cooperative corporation (“CFC”), and
Sheldon C. Petersen (the “Executive”).


WHEREAS, CFC and the Executive previously entered into an Employment Agreement,
dated as of January 1, 2008 and as further amended (the “Prior Employment
Agreement”) and hereby desire, through execution of this Agreement, to supersede
such Prior Employment Agreement; and


WHEREAS, CFC desires to retain the Executive as its Governor and Chief Executive
Officer under this Agreement for the period provided for in this Agreement, and
the Executive is willing to serve in the employ of CFC on a full-time basis for
such period, upon such terms and conditions as are provided herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the parties hereby
agree as follows:


1.
Employment. Subject to and upon the terms and conditions herein provided, CFC
hereby agrees to employ the Executive, and the Executive hereby agrees to be
employed by CFC for the Term of Employment, as defined in Section 3 hereof.



2.
Position and Responsibilities. During the Term of Employment, the Executive
shall be employed as the Chief Executive Officer of CFC, and/or in such other
senior executive capacity or capacities as may be mutually satisfactory to the
Executive and CFC. The Executive will be the senior executive officer of CFC,
reporting only to the Board of Directors of CFC (the “Board”), and all other
officers of CFC shall report to the Executive or to other officers designated by
the Executive. The Executive shall, at the request of the Board, serve as an
officer or director of any subsidiary or affiliated entity of CFC.



During the Term of Employment, except as hereinafter provided and except for
vacation, holidays observed by CFC, and periods of illness, the Executive agrees
to devote substantially all of his business time and attention to carrying out
his duties and responsibilities under this Agreement and shall use his best
efforts, skills, and abilities to further the interests of CFC. The Executive
shall be permitted, to the extent such activities do not substantially interfere
with the performance of the Executive’s responsibilities and duties hereunder,
(i) to manage his personal, financial, and legal affairs and (ii) to serve on
civic, charitable, religious, or educational boards or committees. However, the
Executive may not serve on the board of directors of any other business entities
without the prior express written consent of the Board and subject to such
reasonable limitations as may be imposed by the Board in granting such
consent.    


3.
Term of Employment. The Executive’s employment under this Agreement shall
commence as of January 1, 2015 and shall terminate on May 31, 2017, unless
earlier




1





--------------------------------------------------------------------------------




terminated as provided in Section 6 below or extended as provided in the
following sentence (the “Initial Term of Employment”). The Initial Term of
Employment shall automatically be extended on June 1, 2017 and each subsequent
June 1st thereafter for an additional year (each such extension, an “Extended
Term of Employment”) unless, not later than six (6) months prior to any such
June 1st, either party to this Agreement shall have given written notice to the
other party that he or it does not wish to extend or further extend the Term of
Employment. For purposes of this Agreement, “Term of Employment” shall mean the
Initial Term of Employment and, if applicable, each subsequent Extended Term of
Employment.


4.
Compensation. For all services rendered by the Executive during the Term of
Employment, CFC shall pay the Executive as compensation (i) a base salary, in
periodic installments in accordance with CFC’s usual payroll practice for its
senior executives, at an annual rate of no less than $975,000 (the “Base
Salary”), and (ii) if the applicable performance goals and/or other criteria are
achieved with respect thereto, an opportunity to receive (A) an annual incentive
(the “Short-Term Incentive”) pursuant to the terms set forth in the CFC Annual
Incentive Plan and (B) a long-term incentive pursuant to the terms of the CFC
Long Term Incentive Plan. During the Term of Employment, the Executive’s Base
Salary shall be reviewed for possible increase at least annually, and the term
“Base Salary” shall thereafter refer to the Base Salary as so increased.



5.
Executive Benefits, Perquisites, and Expenses.



5.1.CFC Plans. The Executive shall be entitled to participate in all CFC health,
accident, life insurance, savings, retirement, disability, and other benefit
plans, programs, or practices from time to time in effect for senior executives
of CFC at least to the same extent as other senior executives (or, where
applicable, retired senior executives) of CFC, including, without limitation,
CFC’s Annual Incentive Plan, Long-Term Incentive Plan, and Pension Restoration
Deferred Compensation Plan.


5.2.Vacation. The Executive shall be entitled to seven (7) weeks of paid
vacation granted on January 1st of each year, plus such holidays, sick leave,
and other time off as are established by the policies of CFC. Unused days of
vacation may be carried over to subsequent years; provided, however, that
amounts of unused vacation in excess of three hundred twenty (320) hours at the
close of each such twelve (12)-month period shall be settled in cash at the
Executive’s current rate of pay. The Executive shall receive, within thirty (30)
days after his employment terminates, a payment (based on the Executive’s Base
Salary in effect on the date the Executive terminated employment with CFC) for
any accrued but unused vacation at the termination but not in excess of fifteen
(15) weeks (which represents the maximum accrued vacation based on the year in
which the termination occurs and the maximum accrued vacation which may be
carried over from the year prior to the year in which such termination occurs),
regardless of the reason for such termination of employment of the Executive.


5.3.Perquisites; Expenses. During the Term of Employment, the Executive shall be
entitled to receive such perquisites as CFC may determine to provide to its
senior executive officers, and CFC shall reimburse the Executive for all
reasonable and documented expenses



2





--------------------------------------------------------------------------------




incurred by the Executive in connection with the performance of the Executive’s
duties hereunder, including, an annual allowance approved by the Board to cover
expenses incurred as a result of the attendance by the Executive’s wife at a
function or meeting where the Executive determines that her attendance is
appropriate.


5.4.Automobile. During the Term of Employment, CFC shall provide the Executive
with an annual allowance approved by the Board to cover all reasonable expenses
(including, insurance, repairs, maintenance, fuel, and oil) for an automobile
selected by the Executive.


5.5.Executive Health Physical. During the Term of Employment, the Executive
shall be entitled to have an executive health physical on an annual basis, at a
medical institution of his choice within the continental United States. The
health physical shall be comprehensive and consistent with the standards that
are established practice within the medical profession at the time. All
diagnostic and ancillary fees that qualify will be submitted by the Executive
for insurance reimbursement, and all remaining fees for the health physical will
be either paid directly by CFC or reimbursed to the Executive.
    
5.6.Supplemental Executive Retirement Plan. During the Term of Employment, the
Executive shall be eligible to participate in CFC’s Supplemental Executive
Retirement Plan (the “SERP”). CFC may, from time to time and in its sole
discretion, make contributions to the SERP on the Executive’s behalf and
establish vesting and other conditions applicable thereto.


6.
Termination of Employment; Payments Upon Termination of Employment.



6.1.Termination by CFC.


a.CFC shall have the right to terminate the Executive’s employment at any time
during the Term of Employment with or without “Cause,” as defined in Section
6.5.a. If, during the Term of Employment, CFC terminates the employment of the
Executive under this Section 6 without Cause, the Term of Employment shall
terminate immediately thereafter, and:


i.CFC shall pay the Executive such Base Salary provided herein as he may be
entitled to receive for services rendered prior to the date of such termination;


ii.CFC shall pay the Executive for any accrued but unused vacation as set forth
in Section 5.2 and for any properly-documented unreimbursed expenses;
    
iii.CFC shall pay the Executive the benefits which the Executive is, or may
become, entitled to receive under the terms and conditions of such CFC plans as
are in effect from time to time;


iv.CFC shall pay the Executive a single lump-sum payment equal to the product of
(A) three (3) and (B) the sum of (1) his annual Base Salary at the rate in
effect on the date of such termination, and (2) the Executive’s Short-Term
Incentive award, if any, for the year prior to the year in which such
termination occurs; and



3





--------------------------------------------------------------------------------








v.CFC shall pay the Executive the benefits, if any, accrued under the
Supplemental Executive Retirement Plan as set forth in Section 5.6.


b.If, during the Term of Employment, CFC terminates the employment of the
Executive for Cause, the Term of Employment shall terminate immediately
thereafter, and CFC shall pay the Executive such compensation as is set forth in
Sections 6.1.a.i, 6.1.a.ii, and 6.1.a.iii herein.


6.2.Termination by the Executive.
 
a.The Executive has the right to terminate his employment hereunder at any time
during the Term of Employment upon not less than ninety (90) days prior written
notice to CFC; provided, however, that if the Executive wishes to terminate his
employment for “Good Reason” as defined in Section 6.5.b, the Executive must
notify CFC in writing of such intent within thirty (30) days of the event or
events that he believes constitute Good Reason, and such notice must specify
such event or events in reasonable detail. If during the Term of Employment the
Executive’s employment is terminated for Good Reason, the Term of Employment
shall terminate immediately thereafter, and CFC shall pay the Executive such
compensation as is set forth in Section 6.1.a.


b.If during the Term of Employment the Executive terminates his employment for
other than Good Reason, the Term of Employment shall terminate immediately
thereafter, and CFC shall pay the Executive such compensation as is set forth in
Section 6.1.b.


6.3.Disability. Upon the Disability, as defined in Section 6.5.c, of the
Executive during the Term of Employment, and for the period of Disability, in
addition to any other benefits to which he may be entitled pursuant to this
Agreement, but in lieu of his Base Salary and any Short-Term Incentive award,
the Executive shall receive, through the earliest of (a) the end of the Term of
Employment, (b) the Executive’s date of recovery, (c) the Executive’s actual
termination of employment (in which case the applicable provisions of Section
6.1 or Section 6.2 shall apply and this Section 6.3 shall cease to apply), or
(d) the Executive’s death (in which case Section 6.4 and any other relevant
provisions shall apply and this Section 6.3 shall cease to apply), an annual
“Disability Benefit” equal to sixty percent (60%) of the Base Salary the
Executive was receiving at the commencement of the Disability and sixty percent
(60%) of his target Short-Term Incentive award, if any, under CFC’s Annual
Incentive Plan for the year in which the Executive became disabled. Payment of
the Disability Benefit shall be in equal monthly installments, and such payments
shall be reduced by the monthly payments received by the Executive under any
other CFC-sponsored disability plan or program and the monthly disability
benefits received by the Executive pursuant to the applicable provisions of the
Social Security Act. During the period that Disability Benefits are payable to
the Executive, he shall continue to participate in CFC’s plans described in
Section 5.1 (other than the Annual Incentive Plan and the Long-Term Incentive
Plan) as if he had continued to be an active CFC employee and as if he had
received sixty percent (60%) of the Base Salary then in



4





--------------------------------------------------------------------------------




effect under Section 4 (and sixty percent (60%) of his target award, if any,
under CFC’s Annual Incentive Plan for the year in which he became disabled).


6.4.Death. In the event of the termination of the Executive’s employment by
reason of death during the Term of Employment, the Executive’s “Designated
Beneficiary,” as defined in Section 6.5.d, shall be entitled to receive:


a.payment of the Executive’s unpaid Base Salary through the date of death;
b.payment of a pro-rated Short-Term Incentive award, if any, for the year of the
Executive’s death (at one hundred percent (100%) of the target award);


c.the lesser of (i) a lump sum payment equal to one year’s Base Salary at the
rate in effect on the date of death or (ii) the Base Salary that would have been
paid to the Executive in the remaining period of the Term of Employment prior to
death (but in no case less than the Base Salary that would have been paid to the
Executive for a six (6)-month period);


d.reimbursement for any properly-documented, unreimbursed expenses; and


e.such survivor benefits and payments for the Executive’s family or with respect
to the Executive that are provided, or may be provided, under CFC’s plans
described in Section 5.1, determined in accordance with the then-applicable
provisions of such plans, programs, or arrangements.


6.5.Definitions.


a.Cause. For purposes of this Agreement, Cause shall mean (i) the willful and
continued failure by the Executive, as determined in good faith by two-thirds
(2/3) of the members of the Board (after notice to the Executive and providing
the Executive an opportunity to meet with the Board), to perform his duties
under this Agreement or comply with written policies of CFC; (ii) willful
conduct materially injurious to CFC; or (iii) conviction of a felony involving
moral turpitude; provided, however, that any act or omission by the Executive
shall not fall within the scope of this Section 6.5.a(i) and (ii) if it was done
or omitted to be done by the Executive in good faith and with a reasonable
belief that such action or omission was in the best interests of CFC.


b.Good Reason. For purposes of this Agreement, Good Reason shall mean, without
the prior written consent of the Executive, (i) a reduction in the rate of the
Executive’s Base Salary, (ii) a decrease in the Executive’s titles, duties, or
responsibilities hereunder or the assignment of new responsibilities hereunder
which, in either case, is materially less favorable to the Executive when
compared to the Executive’s titles, duties, and responsibilities which were in
effect immediately prior to such assignment, or (iii) the relocation of CFC’s
principal office or the relocation of the Executive to a location more than
fifty (50) miles from the principal office of CFC on the date of this Agreement;
provided,



5





--------------------------------------------------------------------------------




however, that the term Good Reason shall not include the occurrence of any of
the above if such occurrence is remedied by CFC within twenty (20) business days
after receipt by CFC of the Executive’s written notice of resignation for Good
Reason under Section 6.2.a setting forth in specific detail the facts and
circumstances resulting in the Good Reason upon which his resignation is based.


c.Disability. For purposes of this Agreement, Disability shall mean that the
Executive has not performed his full-time duties with CFC for three (3)
consecutive months as a result of his incapacity due to physical or mental
illness and within thirty (30) days after written notice of such incapacity is
given to the Executive he shall not have returned to the full-time performance
of his duties hereunder.


d.Designated Beneficiary. For purposes of this Agreement, the Designated
Beneficiary shall be any person designated by the Executive in a written
instrument signed by the Executive and delivered to CFC to be the beneficiary of
payments to be made by CFC hereunder upon the death of the Executive, if such
person survives the Executive. Any Designated Beneficiary may be changed by the
Executive at any time and from time to time by a written instrument signed by
the Executive and delivered to CFC. If no Designated Beneficiary survives the
Executive, the Designated Beneficiary shall be the estate of the Executive.


7.
No Mitigation. CFC agrees that if the Executive’s employment is terminated
during the Term of Employment, the Executive is not required to seek other
employment or to attempt in any way to reduce the amounts payable and the
benefits to be provided to the Executive by CFC under this Agreement. Further,
the amount or nature of any such payment or benefit to be paid to or with
respect to the Executive shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer, by retirement benefits,
or offset against any amount claimed to be owed by the Executive to CFC or any
of its subsidiaries or otherwise.



8.
Confidential Information. The Executive shall not, at any time during the Term
of Employment with CFC or following termination or expiration of this Agreement,
directly or indirectly, disclose, publish or divulge to any person (except in
the regular course of CFC’s business or as required by law or regulations), or
appropriate, use or cause, permit or induce, any person to appropriate or use,
any proprietary, secret, or confidential information of CFC including, without
limitation, knowledge or information relating to its copyrights, trade secrets,
business methods, the names or requirements of its customers, vendors,
contractors, agents, dealers, and distributors, or the prices, credit, or other
terms extended or granted to any of such persons, all of which the Executive
agrees are and will be of great value to CFC and shall at all times be kept
confidential. Upon the termination of the Term of Employment hereunder, the
Executive shall promptly deliver or return to CFC all materials of a
proprietary, secret, or confidential nature relating to CFC together with any
other property of CFC which may have theretofore been delivered to or may then
be in the possession or control of the Executive. CFC and the Executive agree
that the provisions of this Section 8 shall survive the termination of the
Executive’s employment hereunder.




6





--------------------------------------------------------------------------------








9.
Indemnification. CFC agrees that if the Executive is made, or is threatened to
be made, a party to any action or proceeding, whether civil or criminal, by
reason of the fact that he is or was a director or officer of CFC or any of its
subsidiaries or, at the request of CFC, serves or served any other corporation,
partnership, joint venture, trust, or other enterprise in any capacity, CFC
shall indemnify him to the fullest extent permitted by the Charter and By-Laws
of CFC or, if greater, by the applicable laws of the District of Columbia,
against all costs, expenses, liabilities, and losses reasonably incurred or
suffered by the Executive in connection therewith. CFC shall advance to the
Executive all reasonable costs and expenses incurred by him in connection with
any such proceeding upon receipt of an itemized list of such costs and expenses.



10.
Legal Fees and Expenses. In the event that a claim for payment or benefits under
this Agreement is disputed, the Executive shall be reimbursed for all reasonable
attorney fees and expenses incurred by the Executive on a proportionate basis in
pursuing such claim, to the extent that the Executive is successful as to all or
part of the disputed claim by reason of litigation, arbitration, or settlement.



11.
Amendment; Waiver. This Agreement contains the entire agreement of the parties
with respect to the matters set forth herein and may only be amended by
subsequent written agreement of the parties hereto. All prior agreements between
the Executive and CFC, whether in writing or not, relating to terms and
conditions of employment, including the Prior Employment Agreement, are hereby
canceled and superseded. No waiver by CFC of any breach by the Executive of any
term, condition, or provision of this Agreement to be performed by the Executive
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or prior or subsequent time.



12.
Binding Effect. The Executive’s rights and obligations under this Agreement
shall not be transferable by assignment or otherwise, such rights shall not be
subject to commutation, encumbrance, or the claims of the Executive’s creditors,
and any attempt to do any of the foregoing shall be null and void. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the Executive and his heirs, beneficiaries, and personal representatives and
shall be binding upon and inure to the benefit of CFC and its successors or
assigns.



13.
Governing Law; Severability. Except as otherwise set forth herein, this
Agreement is governed by and is to be construed and enforced in accordance with
the laws of the Commonwealth of Virginia, without regard to principles of
conflicts of law. If any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.



14.
Withholding of Taxes. CFC may withhold from any compensation payable under this
Agreement all federal, state, city, or other taxes as shall be required pursuant
to any law, regulation, or ruling.




7





--------------------------------------------------------------------------------








15.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



16.
Headings. The headings contained in this Agreement are for reference purposes
only and shall not be deemed to be part of the Agreement or to affect the
meaning or interpretation of this Agreement.



17.
Notices. Any notice given to either party hereto shall be in writing and shall
be deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly and properly
addressed to the party concerned at the address indicated below or to such
changed address as party may subsequently give notice of:





If to CFC:


National Rural Utilities
Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Attn: President of the Board of Directors


If to the Executive:


Mr. Sheldon C. Petersen
510 Fortress Circle S.E.
Leesburg, Virginia 22075


18.
Enforcement of Agreement. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Term of
Employment for any reason to the extent necessary to obtain the intended
provision of such rights and the intended performance of such obligations.




8





--------------------------------------------------------------------------------










 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION



By:
/s/ JOEL B. CUNNINGHAM
Name:
Joel B. Cunningham
Title:
President of the Board of Directors





By:
/s/ SHELDON C. PETERSEN
 
Sheldon C. Petersen
 
 

















































Signature Page to Employment Agreement





9



